UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 01-1306



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


UNITED STATES DISTRICT COURT,

                                             Defendant - Appellee.




                            No. 01-1307



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


WILLIAM L. OSTEEN,

                                             Defendant - Appellee.
                            No. 01-1310



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


WILLIAM L. OSTEEN; HERBERT J. HUTTON,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (MISC-01-10-1, MISC-01-12-1, MISC-01-11-1)


Submitted:   May 24, 2001                   Decided:   June 6, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     In these consolidated appeals, Arthur O. Armstrong appeals a

district court order denying his motions for leave to file com-

plaints.   We have reviewed the record and the district court order

and find no reversible error.     Accordingly, we deny Armstrong’s

motions for leave to proceed in forma pauperis and for summary

judgment and dismiss the appeals as frivolous.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the material before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  3